Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
	Claims 1 and 4-7 are currently pending and allowed.
	Claim 1 is amended.
	Claims 2-3 are cancelled. 
Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) are withdrawn. 
	The rejections under 35 U.S.C. 101 are withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is Qu et al (OSTERIX promotes the migration and angiogenesis of breast cancer by upregulation of S100A4 expression, J Cell Mol Med, 2019, 23, pgs. 1116-1127). Qu et al teaches OSTERIX expression was significantly positively correlated with the level of S100A4 in breast cancer tissues. Qu et al further teaches an increase in S100A4 protein expression has been correlated with a worse prognosis for patients with different types of cancer including breast, colon, gastric, lung, hepatocellular, and pancreatic cancer, which suggested that OSX could be used as a target gene to improve cancer prognosis. However, the prior art does not teach a method of selectively treating gastrointestinal cancer in a patient in need by providing a series of biological samples from a subject and analyzing the series of biological samples to determine the amount of OSTERIX marker in the subject’s sample. Further, to determine the change in amount of OSTERIX in the biological sample to determine, based off of change, whether to initiate or continue prophylaxis or treatment of gastrointestinal cancer, to include, non-drug and drug treatments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 4-7 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642